Citation Nr: 1224738	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-31 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). This claim came before the Board in September 2010, and the Board denied the claim for service connection for tinnitus which is currently on appeal and granted service connection for bilateral hearing loss disability.   The decision denying the claim for service connection for tinnitus was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a September 2011 Order in which it vacated the September 2010 Board decision denying such claim and remanded the case to the Board for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In January 2012, after the case was remanded by the Court to the Board in September 2011, the Veteran submitted additional evidence to the Board, without a waiver of initial RO consideration.  The Board contacted the Veteran in June 2012, asking him whether he would like to waive initial RO consideration of such evidence.  Through his representative, he indicated, in June 2012, that he did not wish to waive such RO consideration of that evidence.   

Accordingly, the case is REMANDED for the following action:

The RO should consider the evidence submitted by the Veteran in January 2012 in the first instance.  Thereafter, if the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



